Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings appear to be copies of photographs or photographs and are extremely blurry and unclear in that in many instances the details cannot be seen and the invention cannot be adequately understood.  The Examiner cannot at this point in time determine if the drawings show all of the claimed limitations and an Examination as best understood has been applied below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avar (2015/0143720).
     Avar shows footwear comprising a knit upper (146) which is tubular knit (see paragraph [0044]), an outsole (162) with medial, lateral, and heel wrap ups (160 and 164), and a skin layer (161) as claimed.
     In reference to claims 6-8, the outsole of Avar is shown as having a heel support surface, midfoot bridge portion and a forefoot support surface in that the outsole of Avar is located in the heel, midfoot, and forefoot as seen in the figures.
Claim(s) 1, 5-8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Throneburg (6308438).
     Throneburg shows footwear comprising a knit upper (12), an outsole (30 and 60) with medial, lateral, and heel wrap ups (64) as claimed.

     In reference to claim 5, see column 6 lines 33-54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avar ‘720 in view of either Kilgore (2015/0282565) or Bell (2020/0297069).
     Avar ‘720 shows footwear substantially as claimed except for the exact skin layer.  Kilgore or Bell teaches providing a skin (200 or 112) made of thermoplastic polyurethane (see [0026] and [0059] or Kilgore or [0040] of Bell) between an upper (120 or 102) and sole (520 or 104/106).  It would have been obvious to use a thermoplastic polyurethane skin as taught by either Kilgore or Bell in the footwear of Avar ‘720 to increase support, durability, and adhesion between the sole and upper.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avar ‘720 in view of Dua (2004/0118018) or Lang (2013/0269209).
Avar ‘720 shows footwear substantially as claimed except for the upper having different regions of stretch.  Dua teaches forming a knit upper with a plurality of regions having different stretch (135, 131, 134, 136, 133, 132).  Lang teaches forming a knit upper with different regions of stretch (see paragraph [0136]).  It would have been obvious to form the upper with different stretch regions as taught by Dua or Lang in the footwear of Avar ‘720 to allow the footwear to be customized to a particular activity, wearers’ need, etc..
Claims 9, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avar ‘720 in view of Berger (2002/0017036).
     Avar shows footwear substantially as claimed except for an insole and the division of the outsole.  Berger teaches providing an insole (1) which has a forefoot and midfoot/heel portions with different stiffnesses ([0038]), and forming the outsole as separate heel support (6) and forefoot support (7 and 9) with a midfoot bridge (8 and 20) which forms a notch on the lateral portion (shown at number 10 in figure 3) and channels (36 and 34).  It would have been obvious to provide an insole and divided outsole as taught by Berger in the footwear of Avar to increase comfort, reduce weight, increase midfoot flexibility, etc..
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the referenes as applied to claims 9, 12-17, and 19  above, and further in view of Mulvihill (4541186).
     Avar as modified above shows footwear substantially as claimed except for concentric channels.  Mulvihill teaches providing concentric channels (see figure 4) in an outsole.  It would have been obvious to provide concentric channels as taught by Mulvihill in the footwear of Avar as modified above to increase traction.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the referenes as applied to claims 9, 12-17, and 19  above, and further in view of either Kilgore (2015/0282565) or Bell (2020/0297069) and Lang (2013/0269209).

The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732